Citation Nr: 0947342	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  06-34 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1967 to December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was remanded for additional 
development in March 2008 and January 2009.  Although the 
appeal was previously addressed as separate issues for a 
generalized anxiety disorder and PTSD, the Board finds the 
issue is more appropriately addressed as listed on the title 
page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 
1, 5 (2009) (holding that a pro se claim for a particular 
mental condition "cannot be a claim limited only to that 
diagnosis, but must rather be considered a claim for any 
mental disability that may reasonably be encompassed by 
several factors . . ."). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that in his October 2006 VA 
Form 9 the Veteran expressed his desire for a Board hearing.  
The Board remanded the case in March 2008 to schedule a 
hearing.  He requested a videoconference hearing in 
correspondence dated in July 2008.  Records show the Veteran 
failed to appear at scheduled Board videoconference hearings 
in August 2008 due to problems with his automobile and in 
December 2008 because he had been admitted to a VA hospital.  
In correspondence dated in February 2009 he requested an 
additional opportunity to appear at a hearing at the RO.  
Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
before the Board will be granted if a claimant expresses a 
desire to appear in person.  

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
Board hearing with a Veterans Law Judge 
sitting at the RO as soon as 
practicable.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


